DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 are independent claims which recite methods (or non-transitory medium for carrying out method steps) for “continuously measuring a fill level”, the method steps comprising “detecting a build-up of deposits on a radar arrangement of a fill level radar by impedance spectroscopy.”  It is not believed that the claimed method step of detecting a buildup will result in “measuring a fill level”.  It seems that Applicant is attempting to claim a specific structure and method of operating a radar fill level measurement device and additionally detecting buildup of a process material on the radar sensor, however no such recitation is present.  Applicant has broadly claimed “detecting a buildup on a radar arrangement” without clarifying what portion of the 

Claim 14 recites “detecting a fill level by a fill level measuring arrangement, wherein a measured value that is obtained is verified by impedance spectroscopy.”:
“Measured value” is not defined, it is unclear if the “measured value that is obtained” is the same as the detected “fill level”.  
The scope of “verified” is unclear.  The claim does not recite any limitations on verification, what that constitutes, nor on how impedance spectroscopy is used to verify the value.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 6433560)
Claim 14: Hansen discloses A method for continuously measuring a fill level, comprising: detecting a fill level by a fill level measuring arrangement, wherein a measured value that is obtained is verified by impedance spectroscopy (col 2 lines 45 – col 3 lines 7, col 5 lines 20-55, claim 1,  while it is unclear what Applicant intends by “verified”, Hansen teaches separate measuring methods for determining fill level as well as material composition in which fluid condition informs the measurement of fluid level relative to electrode )


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutharasan (US 2015/0064723) in view of Lubke (US 2006/0015292)
Claim 12 and 13: Mutharasan discloses A method for detecting a build-up of deposits on a sensor by impedance spectroscopy (para 0027).
Mutharasan does not disclose a method for continuously measuring a fill level and the sensor being a radar arrangement of a fill level radar.  
Lubke discloses a system and method for measuring the filling level of a material in a container using a radar sensing arrangement (fig 1, para 0025) in which the radar arrangement is susceptible to accumulation of buildup deposits (para 0010, 0012, 0033, demonstrating a known problem in need of a solution). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Lubke, in order to apply a known method for detection of material buildup on sensors to the detection environment of a radar filling level arrangement.  

Allowable Subject Matter
Claims 1-11 are allowed.
the prior art fails to disclose or render obvious certain limitations of the present invention.  
Regarding claim 1, the prior art fails to disclose: “A fill level radar for continuously measuring a fill level, comprising:
a radar arrangement configured to generate and to emit a radar signal toward a surface of a filling material; and
an impedance spectroscopy arrangement configured to detect a build-up of deposits on the radar arrangement, or to detect a gas phase of the filling material, by impedance spectroscopy,
wherein the impedance spectroscopy arrangement is integrated in the radar arrangement.”
The prior art presented below discloses several arrangements for fill level measurement, as well as utilization of impedance spectroscopy for detection of fluid contaminants, material characterization such as fluid/gas phase, and buildup of material on sensor surfaces.  However, there is no found prior art which teaches or suggests the integration of a radar arrangement for fill level measurement and an impedance spectroscopy arrangement for detection of material buildup on the radar arrangement or for detection of a gas phase of the filling material.  

	Hansen (US 6433560) discloses a fluid monitor and level sensor capable of measuring chemical composition and contaminant of a fluid as well as measurement of the fluid level within a container by impedance spectroscopy (col 2 lines 45 – col 3 lines 7)

	Mutharasan (US 2015/0064723) discloses a sensor capable of measuring accumulation of an analyte on a sensor surface by impedance spectroscopy (para 0027)
	Hu (US 7983864) discloses characterization of a multi-phase fluid using impedance spectra of the fluid. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648